Title: To John Adams from William Tudor, Jr., 1 November 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston November 1st. 1819.
				
				Will you receive my respectful congratulations on your having entered the last year of your seventeenth lustrum, with such a fair prospect of reaching the twentieth which I hope your vigor of body & mind may enable you successfully to accomplish—Having lost that kind parent, who was ever ready to oblige me, and through whose medium I have obtained so much important information from you, I trust that you will indulge me in making direct applications, for intelligence which I can no where obtain so well, and in many cases not at all. I wish to know something of Dennis de Berdt the agent of the Province, if he is of any consequence to my work, and I should think a man who filled that place ought to have possessed distinguished talents; I have inquired of two or three persons and got no satisfaction. Will you tell me Sir, who and what he was, and if he is to be only mentioned incidentally as being a mere agent; or whether his character, & political views are worthy of commemoration?  I am Sir, with the highest respect / Your obliged hble sert
				
					W. Tudor
				
				
			